Citation Nr: 0421395	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an April 3, 1972 rating action, which denied 
service connection for a heart disorder, should be reversed 
on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than August 29, 
1997 for the grant of service connection for hypertensive and 
atherosclerotic heart disease, coronary atherosclerosis, and 
left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO granted 
service connection for hypertensive and atherosclerotic heart 
disease, coronary atherosclerosis, and left ventricular 
hypertrophy and awarded a 60 percent evaluation for this 
disability, effective from August 29, 1997.  Following 
notification of the October 1999 decision, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than August 29, 1997 
for the grant of service connection for hypertensive and 
atherosclerotic heart disease, coronary atherosclerosis, and 
left ventricular hypertrophy.  

In November 2001, the veteran presented testimony at a 
personal hearing conducted before the undersigned Veterans 
Law Judge via videoconferencing.  At this hearing, the 
veteran raised the issue of whether an April 3, 1972 rating 
action, which denied service connection for a heart disorder, 
should be reversed on the grounds of CUE.  Hearing transcript 
(T.) at 2-11.  In March 2002, the Board determined that this 
issue was inextricably intertwined with the earlier effective 
date claim on appeal.  As such, the Board remanded the 
veteran's case to the RO to accord the agency an opportunity 
to adjudicate the CUE issue and to provide the veteran a 
chance to perfect an appeal of the CUE claim if it were 
denied.  

By an October 2002 rating action, the RO denied the veteran's 
CUE claim.  Following notification of the decision, the 
veteran perfected a timely appeal with respect to this issue.  
In addition, the RO continued to deny the veteran's earlier 
effective date claim.  Subsequently, in June 2004, the RO 
returned the veteran's case to the Board for final appellate 
review of his CUE and earlier effective date claims.  

Further review of the claims folder indicates that, in the 
notice of disagreement to the denial of the CUE claim (which 
was received at the RO in October 2003), the veteran 
requested a personal hearing with a Veterans Law Judge.  In 
this regard, the Board notes that, according to the relevant 
regulation, a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2003).  The veteran was accorded a 
personal hearing before the undersigned Veterans Law Judge in 
November 2001 and made arguments regarding the claimed error 
in the April 1972 rating action.  T. at 2-11.  As such, the 
Board finds that a remand to accord the veteran an 
opportunity to reiterate testimony at another personal 
hearing is not necessary.  

In this regard, the Board notes that, in the October 2003 
notice of disagreement, the veteran explained that he desired 
another personal hearing before a Veterans Law Judge because 
of additional medical (which he failed to identify).  
Significantly, however, in the March 2002 remand, the Board 
specifically informed the veteran of his right to submit 
additional evidence and argument on the matters being 
remanded at that time to the RO.  He failed to do so.  
Moreover, determinations of CUE are based on the record that 
was before the RO at the time and additional evidence would 
not ordinarily be relevant.  

In December 2003, the veteran filed a petition to reopen his 
previously denied claims for service connection for flat feet 
and for residuals of frostbite.  The RO has not adjudicated 
these claims, and they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  By a rating decision dated on April 3, 1972, the RO 
denied service connection for a heart disorder.  Although 
notified of the decision approximately two weeks later in 
April 1972, the veteran did not perfect an appeal of the 
denial.  

2.  The correct facts, as they were known at the time of the 
April 3, 1972 rating decision, were before the RO, and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  

3.  The RO's April 3, 1972 rating decision does not contain 
an error which, had it not been made, would have manifestly 
changed the outcome of the claim.  


CONCLUSION OF LAW

The criteria for the revision of the RO's April 3, 1972 
rating decision, which failed to grant service connection for 
a heart disorder, on the grounds of CUE have not been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)).  See also, Holliday v. Principi, 14 Vet. App. 280 
(2001).

The Board has considered the applicability of the VCAA to the 
veteran's claim for CUE in the April 1972 rating action which 
initially denied service connection for a heart disorder.  
Importantly, however, the Court has held that the VCAA is not 
applicable to CUE motions.  Livesay v. Principi, 15 Vet. 
App. 165, 178-179 (2001) (en banc).  

II.  Factual Background

Service medical records reflect the veteran's complaints of 
intermittent chest pain unrelated to activity between October 
1970 and October 1971.  Multiple X-rays taken of the 
veteran's chest during this time provided findings of left 
ventricular hypertrophy.  Physicians who examined the veteran 
during this time were unable to determine the etiology of the 
enlargement of his heart and concluded that they found no 
evidence of heart disease.  

Although chest X-rays taken in June 1971 provided evidence of 
a possible aortic valvular lesion, the examining radiologist 
recommended clinical correlation, and a cardiac series 
completed approximately one week later in the same month was 
within normal limits and showed no cardiomegaly.  A 
cardiovascular evaluation subsequently completed in October 
1971 resulted in the examiner's conclusion that the veteran 
did not have organic heart disease.  The physician expressed 
his opinion that the size of the veteran's left ventricle (on 
chest X-rays) "appear[ed to be] . . . larger than it . . . 
[was] due to . . . [his] body habitus."  

An examination subsequently conducted in November 1971 showed 
no left ventricular hypertrophy.  The examining physician 
expressed his opinion that the veteran's complaints of chest 
pain were possibly secondary to minor skeletal/muscular 
problems or to anxiety.  The doctor recommended removal of a 
diagnosis of cardiac enlargement, as this condition was 
non-existent.  

At the separation examination which was conducted in January 
1972, the veteran reported that he was "in excellent 
shape."  This evaluation demonstrated that the veteran's 
heart was normal.  Chest X-rays taken at that time showed no 
significant abnormality.  

In February 1972, the veteran was discharged from active 
military duty.  In March 1972, he underwent a VA examination.  
At that time, he complained of becoming very easily tired and 
of experiencing some mild occasional chest pain.  The veteran 
had a blood pressure reading of 134/78 in the sitting 
position.  A physical examination of his cardiovascular 
system demonstrated a Grade I systolic murmur heart best over 
the pulmonic area, which the examiner felt was essentially 
functional rather than organic.  Chest X-rays cardiomegaly 
with left ventricular prominence.  An electrocardiogram was 
normal.  The examiner concluded that cardiomeglia was not 
shown on examination and that no heart disorder was found.  

By a rating action dated on April 3, 1972, the RO determined 
that the evidence of record did not support the grant of 
service connection for a heart disorder.  Specifically, the 
RO noted that, although the service medical records reflected 
treatment for complaints of chest pain and findings of an 
enlarged heart, these in-service reports did not provide 
evidence of an organic heart disease.  Further, the 
post-service VA examination demonstrated only a heart murmur 
of functional (rather than organic) origin and a normal 
heart.  Thus, the RO denied service connection for a heart 
disorder.  

In a letter dated on April 14th, 1972, the RO notified the 
veteran of the decision.  In a letter received at the RO on 
April 12, 1973, the veteran expressed disagreement with the 
denial of this service connection claim.  On April 30, 1973, 
the RO issued a statement of the case (SOC) regarding this 
issue.  In a statement received at the RO on June 29, 1973, 
the veteran explained that he had received the SOC and the 
attached cover letter on April 30, 1973 but not the 
VA Form 1-9 until June 21, 1973.  Consequently, the veteran 
requested additional time in order to complete this form.  

In a letter dated in July 17, 1973, the RO informed the 
veteran that he was being given an additional 30 days within 
which to complete his appeal.  The RO notified the veteran 
that he must complete his appeal by August 18, 1973.  The 
veteran failed to submit any statement in order to perfect 
his appeal for service connection for a heart disorder.  

Subsequently, in a statement received at the RO on August 29, 
1997, the veteran asserted that service connection for a 
heart disorder was warranted.  Private medical records 
received in January 1999 reflected treatment for chest pain, 
hypertension, mild cardiomegaly, coronary artery disease, and 
hypertensive heart disease with dilated left ventricle and 
with mild left ventricular systolic dysfunction between March 
and June 1998.  

Additionally, in October 1999, the veteran underwent a VA 
cardiovascular examination.  According to the report of this 
evaluation, the examiner diagnosed hypertensive and 
atherosclerotic heart disease, coronary atherosclerosis 
proven by cardiac catheterization and angiograms, as well as 
left ventricular hypertrophy with dyspnea and angina from 5-7 
mets.  Further, following a review of the veteran's claims 
folder (including his service medical records), the examiner 
expressed his opinion that the veteran's "current heart 
problem is a continuation of the problem and natural 
progression of the problem that was noted in the military."  
Also, the examiner specifically stated that the veteran "has 
heart disease presently . . . that . . . is a natural 
progression of the heart murmur . . . [and] dilated thoracic 
aorta and left ventricle that was noted when he was in the 
military."  

Based on this evidence, the RO, by an October 1999 rating 
action, granted service connection for hypertensive and 
atherosclerotic heart disease, coronary atherosclerosis, and 
left ventricular hypertrophy.  In addition, the RO awarded a 
compensable evaluation of 60 percent for this disability, 
effective from August 29, 1997.  

Throughout the current appeal, the veteran has asserted that 
the effective date for the grant of service connection for 
his heart disorder should be February 17, 1972, the date that 
the RO received his initial claim for service connection for 
a heart disability.  See, e.g., T. at 2-3, 6.  Pertinent 
medical records received during the current appeal reflect 
treatment for malignant hypertension between August and 
October 1999.  

III.  Analysis

On April 14th, 1972, the RO properly notified the veteran of 
the April 3, 1972 rating action which failed to grant service 
connection for a heart disorder.  Although the veteran filed 
a timely notice of disagreement with the denial of his 
service connection claim, he did not, following receipt of 
the SOC, perfect an appeal as to this issue by filing a 
substantive appeal.  Therefore, the April 3rd, 1972 rating 
action denying service connection for a heart disorder became 
final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

According to the applicable regulatory provision, previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, where the evidence 
establishes CUE, the prior decision will be reversed or 
amended.  38 C.F.R. §§ 3.104(a), 3.105(a) (2003).  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  See also, 
Berger v. Brown, 10 Vet. App. 166 (1997) (which stipulated 
that claims for CUE are based on a review of the facts and 
law extant at the time of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet. App. 109, 111-112 (1999) and 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In a statement dated in October 2001, the veteran's 
representative asserted that the RO, at the time of the April 
1972 rating action denying service connection for a heart 
disorder, committed CUE by ignoring evidence demonstrating 
the presence of heart pathology.  Furthermore, at the 
personal hearing conducted before the undersigned Veterans 
Law Judge via videoconferencing in November 2001, the veteran 
testified that he had demonstrated heart pathology both 
during, and immediately after, service.  T. at 3-9.  
Additionally, in a statement subsequently dated in July 2004, 
the veteran's representative reiterated these contentions.  

These contentions essentially consist of the veteran's 
disagreement with how the RO evaluated the facts before it at 
the time of the April 3, 1972 decision.  As such, the 
veteran's assertions do not support a determination of a very 
specific and rare kind of error which is necessary for the 
grant of a finding of CUE in the April 3, 1972 rating action.  
See, e.g., Luallen v. Brown, 8 Vet. App. 92 (1995) and 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In any event, the fact remains that, during service, the 
veteran underwent multiple cardiovascular examinations which 
failed to demonstrate the presence of organic heart disease.  
In fact, at a cardiovascular evaluation completed in October 
1971, the examiner expressed his opinion that the veteran's 
left ventricular hypertrophy was associated with his "body 
habitus."  Furthermore, by November 1971, no enlargement of 
the veteran's left ventricle was detected.  Additionally, at 
the November 1971 cardiovascular examination, the examining 
physician expressed his opinion that the veteran's complaints 
of chest pain were possibly secondary to minor 
skeletal/muscular problems or to anxiety.  Also, the January 
1972 separation examination included the veteran's admission 
that he was "in excellent shape" as well as objective 
evaluation findings (including those made through 
radiographic films) that the veteran's heart was normal.  

Moreover, the examiner who conducted the VA examination in 
March 1972 concluded that the veteran's Grade I systolic 
murmur was essentially functional, rather than organic, in 
origin.  In addition, following completion of the physical 
examination as well as review of radiographic studies (which 
showed cardiomegaly with left ventricular prominence) and an 
electrocardiogram (which was normal), this physician 
exercised his medical judgment and concluded that the veteran 
did not have an organic heart disorder.  

Significantly, therefore, after a complete and thorough 
review of the record physically before VA on April 3, 1972, 
the Board concludes that there was a tenable basis for that 
decision, which did not award service connection for a heart 
disorder.  See, 38 U.S.C. §§ 310, 312 (West 1970); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1972).  This denial is adequately 
supported by the service, and post-service, medical records 
available to the RO at the time of the April 3rd, 1972 rating 
action.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the April 3, 1972 decision was 
not clearly and unmistakably erroneous in failing to award 
service connection for a heart disorder.  In reaching this 
conclusion, the Board observes that the evidence of record at 
the time of the April 3, 1972 decision was correctly 
reported.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the RO's April 3, 1972 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the April 3, 1972 decision, 
were not before the RO; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See, 38 C.F.R. §§ 3.104(a), 
3.105(a) (2003).  See also, Russell v. Principi, 3 Vet. 
App. 310 (1992).  As such, the Board must conclude that the 
April 3, 1972 rating decision did not contain CUE.  


ORDER

Entitlement to a finding of CUE in an April 3, 1972 rating 
decision, which failed to grant service connection for a 
heart disorder, is denied.  




REMAND

While VCAA is inapplicable in re CUE claims, it is ordinarily 
applicable regarding other claims for VA benefits.  There is 
no record of the RO informing the veteran of the VCAA and how 
it applies to his claim of and earlier effective date for the 
grant of service connection for a heart disorder.  A decision 
of the United States Court of Appeals for the Federal Circuit 
has impacted the Board's authority to send this type of 
notification letter.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the veteran with 
regards to this claim.  

By a March 14th, 2000 rating action, the RO denied the issue 
of entitlement to a schedular evaluation greater than 
10 percent for the service-connected residuals of a 
cerebellar hematoma with mild right upper extremity ataxia.  
Also by this rating action, the RO granted service connection 
for mild gait ataxia of the right lower extremity and awarded 
a compensable evaluation of 10 percent for this disorder.  In 
a letter dated approximately one week later on March 22nd, 
2000, the RO notified the veteran of decision.  In a 
statement subsequently received at the RO in July 2000, the 
veteran stated that he was appealing the March 22nd, 2000 
decision on his disability claim.  The Board construes this 
statement as a timely expression of disagreement with the 
March 2000 denial of a disability evaluation greater than 
10 percent for the service-connected residuals of a 
cerebellar hematoma with mild right upper extremity ataxia 
and with the March 2000 assignment of a 10 percent rating for 
the service-connected mild gait ataxia of the right lower 
extremity.  See, 38 C.F.R. §§ 20.201, 20.300, 20.302 (2003).  

Significantly, however, a statement of the case regarding 
these rating claims has not been issued.  As such, a remand 
is required to accord the RO an opportunity to furnish the 
veteran and his representative a statement of the case 
regarding these issues.  See, Manlincon v. West, 12 Vet. 
App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must notify the appellant of 
the applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim of an earlier effective 
date for a grant of service connection for 
a heart disorder, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  He must be permitted the 
statutory period of time to respond.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should then readjudicate the 
claim of an earlier effective date for a 
grant of service connection for a heart 
disorder.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran, and he should be afforded the 
appropriate period of time to respond.  
The Supplemental Statement of the Case 
should also address the issues of 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
residuals of a cerebellar hematoma with 
mild right upper extremity ataxia and 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected mild gait ataxia of the 
right lower extremity.  The RO should also 
inform the veteran of the requirements 
necessary to perfect an appeal.  38 C.F.R. 
§ 19.26 (2003).  If appropriate, the claim 
should be returned to the Board for 
further appellate review.  

No action is required of the veteran until he is notified by 
the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



